DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 4/28/2021, with respect to the rejection under USC 112(b) have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 4-9 and 13-18 has been withdrawn.  Applicant has amended the claims to further clarify that specific ones of each of the multiple evaluation dimensions are selected and then the corresponding limitations are directed to that specific evaluation dimension; therefore, the claims are clear that the limitations for determining the test result are used for a particular desired evaluation dimension.  Additionally, the claims have been amended to remove antecedent basis issues caused the use of “second duration, third duration, etc.” therefore the previous 112(b) rejections are withdrawn.

Applicant’s arguments, see pg. 10-11, filed 4/28/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 10-11, 13, and 10-20 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ronen et al. (US 2015/0019715) in view of Zhang et al. (US 2019/0079850).
Examiner agrees that the prior art of Ronen fails to disclose and anticipate all of the claimed limitations, specifically by not disclosing “testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the 

Regarding the 103 rejections of the claims 3, 8, 12, and 17, these rejections are updated to reflect the new rejection made of the independent claims by Ronen in view of Zhang. (see below in the claim rejection for further remarks).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1 and 10, and 19 include the subject matter claimed “testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two of…” and “determining operation performance of the page control according to the test result of each of the evaluation dimensions” that are determined to not be enabling because the claimed limitations are understood to include testing at least two dimensions and determining results for each, but then also determining performance based on the test result, and it is unclear whether this means only one of the test results is used to determine performance.  The examiner does not know how determine performance according to the test result when at least two dimensions are tested, which result in at least two test results.  Therefore, one cannot determine how to decide, based on the at least two test results determined, which test result is used for determining operation performance.  The examiner does not know if the higher of the test results is used, the lower of the test results, or certain dimensions have higher priority resulting in using there test result when evaluated.  As a result, examiner has determined that the claims include subject matter which was not enabled by the specification.
Examiner notes the specification is enabling for, when testing at least two dimensions, determining performance based on a combined test result of each dimension or a combination of test results from each of the at least two dimensions, and amending the independent claims to further clarify and define that a combination of the test results are used for determining performance.  For .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 are unclear because the claims recite first “testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two;” however, the claims then state the operation performance is determined “according to the test result of each of the evaluation dimensions” and it is unclear how to determine the operation using a single test result when multiple test results must be obtained because multiple dimensions (at least two) must be tested.  In other words, it is unclear how to select the test result for determining operation performance from the at least two dimensions tested or whether a combined test result of the at least two dimensions measured is being used.
Examiner understands from the specification that the operation performance is determined based on a combined weighted average of each of the test results, and amending the independent claims to reflect that all of the test results from each of the evaluation dimensions tested are used for determining operation performance would clarify the claimed limitations.  For purposes of examination, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. (US 2015/0019715) in view of Zhang et al. (US 2019/0079850).

With respect to claim 1, Ronen discloses a method for testing performance of a page control (scrolling, flipping, swiping and clicking on buttons or links [Par. 0022]), which is applicable to an electronic device [Par. 0019], comprising:
testing each of multiple evaluation dimensions for a page control [Par. 0021-0023] (characterized by monitoring actions for performance including a scrolling action, or other user input gestures), the multiple evaluation dimensions comprising an FPS (Frames Per Second) at the time of scrolling a page (characterized as response times for scrolling actions [Par. 0022] & further using frame rate as a performance indicator [Par. 0031]); 
determining a test result of each of the evaluation dimensions (e.g. response times, wait times, instances of frame rate) [Par. 0022-0023 & 0031]; and 
determining operation performance of the page control according to the test result of each of the evaluation dimensions (overall application performance benchmark) [Par. 0023].

Ronen fails to disclose that testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page.
Ronen does however teach about testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two different dimensions [Par. 0021-0022] (performance of different types of actions in mobile applications can be monitored)

Zhang discloses a method for identifying and tracking application performance and further teaches about monitoring different performance metrics that may be any quantifiable measurement of program performance, and specifically Zhang discloses suitable performance metrics may include graphical user interface frame generation time, rendering (e.g., a page render time, a user interface render time, etc.), scroll performance, instruction counts [Par. 0049].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Ronen with Zhang to have testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page (see [Par. 0049 of Zhang]) motivated by a desire to improve monitoring and evaluating application performance by incorporating additional metrics such as page render time along with scrolling time to provide a more efficient and effective analysis of performance (see Zhang [Par. 0004]) & (KSR).

With respect to claim 2, Ronen discloses the method according to claim 1, wherein, determining operation performance of the page control according to the test result of each of the evaluation dimensions comprises: 
calculating a comprehensive score of the page control according to the test result of each of the evaluation dimensions [Par.0023] (characterized as determining an overall application performance benchmark by combining individual performance benchmarks); and 
determining the operation performance of the page control according to the comprehensive score [Per. 0023] (characterized as determining an overall application performance benchmark by combining individual performance benchmarks); or 
wherein, calculating a comprehensive score of the page control according to the test result of each of the evaluation dimensions comprises:
calculating a linear weighted sum of the test results of the evaluation dimensions as the comprehensive score of the page control [Par. 0023] (characterized as using weighted average benchmark).

With respect to claim 3, Ronen fails to explicitly disclose wherein, determining the operation performance of the page control according to the comprehensive score comprises:
determining the operation performance of the page control to be excellent, if the comprehensive score of the page control exceeds a preset threshold.
Ronen does teach about determining a comprehensive score for the operation performance, and further evaluating said performance as a percentile score when compared with other applications (i.e. scrolling scored in the 80th percentile for application being evaluated).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention do modify the 

With respect to claim 10, Ronen discloses an electronic device [Fig. 2], comprising: 
a processor [Fig. 2; 205], a memory [Fig. 2; 202], a communication interface and a bus [Fig. 2; 203], wherein, PP 185822US -36- the processor, the memory and the communication interface are connected through the bus to communicate with each other; the memory is configured to store executable program codes; and the processor is configured to execute a program corresponding to the executable 5 program codes by reading the executable program codes stored in the memory (characterized by the performance library being configured to monitor performance) [Par. 0026 & 0028], to perform a process comprising:
testing each of multiple evaluation dimensions for a page control [Par. 0021-0023] (characterized by monitoring actions for performance including a scrolling action, or other user input gestures), the multiple evaluation dimensions comprising an FPS (Frames Per Second) at the time of scrolling a page (characterized as response times for scrolling actions [Par. 0022] & further using frame rate as a performance indicator [Par. 0031]); 
determining a test result of each of the evaluation dimensions (e.g. response times, wait times, instances of frame rate) [Par. 0022-0023 & 0031]; and 
determining operation performance of the page control according to the test result of each of the evaluation dimensions (overall application performance benchmark) [Par. 0023].


Ronen does however teach about testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two different dimensions [Par. 0021-0022] (performance of different types of actions in mobile applications can be monitored)

Zhang discloses a method for identifying and tracking application performance and further teaches about monitoring different performance metrics that may be any quantifiable measurement of program performance, and specifically Zhang discloses suitable performance metrics may include graphical user interface frame generation time, rendering (e.g., a page render time, a user interface render time, etc.), scroll performance, instruction counts [Par. 0049].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Ronen with Zhang to have testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page (see [Par. 0049 of Zhang]) motivated by a desire to improve monitoring and evaluating application performance by incorporating additional metrics such as page render time along with scrolling time to provide a more efficient and effective analysis of performance (see Zhang [Par. 0004]) & (KSR).

With respect to claim 11, claim 11 recites the same limitations as set forth in claim 2 above; therefore, claim 11 is rejected for the same reasons as stated above with regards to claim 2. 

With respect to claim 12, claim 12 recites the same limitations as set forth in claim 3 above; therefore, claim 12 is rejected for the same reasons as stated above with regards to claim 3. 

With respect to claim 19, Ronen discloses a non-transitory computer-readable storage medium storing multiple instructions, wherein the instructions are loaded by a processor to cause the processor to perform a process comprising [Par. 0057]: 
testing each of multiple evaluation dimensions for a page control [Par. 0021-0023] (characterized by monitoring actions for performance including a scrolling action, or other user input gestures), the multiple evaluation dimensions comprising an FPS (Frames Per Second) at the time of scrolling a page (characterized as response times for scrolling actions [Par. 0022] & further using frame rate as a performance indicator [Par. 0031]); 
determining a test result of each of the evaluation dimensions (e.g. response times, wait times, instances of frame rate) [Par. 0022-0023 & 0031]; and 
determining operation performance of the page control according to the test result of each of the evaluation dimensions (overall application performance benchmark) [Par. 0023].

Ronen fails to disclose that testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page.
(performance of different types of actions in mobile applications can be monitored)

Zhang discloses a method for identifying and tracking application performance and further teaches about monitoring different performance metrics that may be any quantifiable measurement of program performance, and specifically Zhang discloses suitable performance metrics may include graphical user interface frame generation time, rendering (e.g., a page render time, a user interface render time, etc.), scroll performance, instruction counts [Par. 0049].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Ronen with Zhang to have testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising at least two comprising at least two of an FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page (see [Par. 0049 of Zhang]) motivated by a desire to improve monitoring and evaluating application performance by incorporating additional metrics such as page render time along with scrolling time to provide a more efficient and effective analysis of performance (see Zhang [Par. 0004]) & (KSR).

With respect to claim 20, claim 20 recites the same limitations as set forth in claim 2 above; therefore, claim 20 is rejected for the same reasons as stated above with regards to claim 2. 

Allowable Subject Matter
Regarding claims 4-9 and 13-18, these claims are currently rejected under USC 112(b) as being indefinite due to being dependent on claims 1 and 10 and therefore are not determined to be in condition for allowance.  However, the examiner notes that the claims are determined to overcome the closest available prior art teachings and upon overcoming the outstanding 112 rejection for the independent claims, and rewritten in independent form, the claims would be allowable.
In particular, claims 4-9 and 13-18 recite additional limitations directed to a specific technique and calculation for how to determine the various test results for each dimension based on calculating a quotient from obtained parameters related to the dimension being evaluated.  While the prior art provides teachings for evaluating a plurality of different dimensions to obtain results that indicate performance, none of the prior art disclose or render obvious the specific means for how to determine a test result of each of the dimensions that comprises obtaining parameters and then calculating a quotient from them. (see below and underlined for emphasis on allowable subject matter)

Claims 4 and 13 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the FPS at the time of scrolling a page, determining the test result of each of the evaluation dimensions comprises determining a test result of the FPS at the time of scrolling a page, comprising: 
obtaining a duration from the beginning of the scrolling of a page to the end of the scrolling of the page, and a number of times that the page is refreshed for the duration; and 


Claims 5 and 14 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the FPS at the time of opening a message, determining the test result of each of the evaluation dimensions comprises determining a test result of opening a message, comprising: 
obtaining a duration from the opening of a message to the closing of the message, and a number of times that the page is refreshed for the duration; and 
calculating a quotient of the number of times that the page is refreshed divided by the duration as the test result of the FPS at the time of opening a message” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Claims 6 and 15 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the number of times of adding a message, determining the test result of each of the evaluation dimensions comprises a test result of the number of times of adding a message, comprising: 
obtaining a duration from the beginning of the adding of a message to the displaying of the message; and 


Claims 7 and 16 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the FPS at the time of cutting an image, determining the test result of each of the evaluation dimensions comprises determining a test result of the FPS at the time of cutting an image, comprising: 
obtaining a duration from the beginning of the selection of a target image to the completing of the cutting of the target image, and a number of times that the page is refreshed for the duration; and 
calculating a quotient of the number of times that the page is refreshed divided by the duration as the test result of the FPS at the time of cutting an image” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Claims 8 and 17 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the number of times of rendering a page, determining the test result of each of the evaluation dimensions comprises determining a test result of the number of times of rendering a page: 
obtaining a duration from the beginning of the reading of data of the page to the completing of the rendering of the page; and 


Claims 9 and 18 distinguish over the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850) because the prior art, either singularly or in combination, fail to anticipate or render obvious “wherein, when the multiple evaluation dimensions comprise the FPS at the time of adding a message, determining the test result of each of the evaluation dimensions comprises determining a test result of the FPS at the time of adding a message, comprising: 
obtaining a duration from the beginning of the adding of a message to the displaying of the message, and a number of times that the page is refreshed for the duration; and 
calculating a quotient of the number of times that the page is refreshed divided by the duration as the test result of the FPS at the time of adding a message” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (QoE Doctor: Diagnosing Mobile App QoE with Automated UI Control and Cross-layer Analysis, 2014) discloses QoE Doctor a tool that supports accurate, systematic, and repeatable measurements and analysis of mobile app QoE (Quality of Experience) that measures the user-perceived
Latency directly from UI changes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        07/23/2021